Citation Nr: 1502509	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  05-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In October 2007, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge, via videoconferencing.  They also testified at an RO hearing in March 2005.  Transcripts of both hearings are of record.  

The procedural history of the Veteran's claim of service connection for hearing loss is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  The matter was most recently before the Board in January 2014 at which time it was remanded for further development.  Upon completion of that development, the claim was readjudicated via an October 2014 supplemental statement of the case (SSOC).  The matter was thereafter returned to the Board.

Regarding the issue of entitlement to TDIU, as will be discussed in the remand following the decision below, in an October 2013 rating decision, the RO determined that entitlement to TDIU was not warranted.  The Veteran filed a notice or disagreement (NOD) as to that denial in February 2014.  Although the issue of entitlement to TDIU was not certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  

FINDING OF FACT

The Veteran's bilateral hearing loss pre-existed military service and did not chronically worsen therein.  


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

At the outset, the Board notes that service connection for hearing loss was originally denied by the Board in a March 2008 decision, wherein the Board determined that the Veteran's hearing loss pre-existed his military service and was not aggravated therein.  Thereafter, the Veteran filed an appeal to the Court.  In May 2009, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision to deny service connection for bilateral hearing loss and to remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to discuss whether the Veteran's "congenital hearing loss was a congenital disease or congenital defect," as well as its failure to discuss adequately whether there is clear and unmistakable evidence that the Veteran's hearing loss did not worsen in service or whether any worsening was beyond the natural progression of his hearing loss.  Notably, the parties agreed that the Board's finding that bilateral hearing loss existed prior to acceptance and enrollment for active military service and that the presumption of sound condition therefore did not apply was correct.  Indeed, the parties stated specifically in the Joint Motion that "[b]ased on the notation in [the Veteran's] entrance examination, the Board correctly concluded that the presumption of soundness did not attach."  Accordingly, the Board will not revisit this finding.

Regarding the first remand basis, as discussed in the Board's prior actions, the parties' Joint Motion directed the Board to obtain a medical opinion to determine whether the Veteran's hearing loss was a congenital disease or defect, noting that a February 2004 VA examiner had opined that the Veteran's hearing loss was the "result of a congenital hearing loss that had worsened in recent years."  The Board has expressed confusion regarding the necessity of this finding, as it had previously determined that the Veteran's hearing loss pre-existed service and did not increase in severity during service.  It appears to the Board that the parties were focused on the nature of the Veteran's hearing loss because only congenital diseases, as opposed to defects, may be compensable due to aggravation in service.  Thus, if it is determined that the Veteran's hearing loss is in fact a congenital defect, that would be the end of the matter.  The Board has several times remanded the instant matter in an attempt to comply with the terms of the parties' Joint Motion in this regard.

In a May 2014 addendum opinion report, the reviewing clinician noted the evidence indicating a hereditary hearing loss.  In regards to determining whether or not the Veteran's hearing loss is congenital in nature, the clinician stated that she was unable to provide an opinion on the issue without resorting to speculation as there is no audiological evidence prior to service and/or genetic testing upon which to base such an opinion.  The Board notes that "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion" so long as the basis for such an opinion is adequately explained.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

In the instant case, the Board is satisfied with the VA clinician's explanation for why she was unable to provide the requested opinion regarding the congenital nature of the Veteran's hearing loss.  Further, although the clinician's opinion suggests that genetic testing could prove useful in rendering the requested opinion, the Board finds no reason to again remand the matter as a decision can be rendered without a definitive finding regarding the congenital nature of the Veteran's hearing loss.  Indeed, the Board will assume for purposes of this decision that the Veteran's hearing loss is a disability for which VA compensation is payable.  Thus, to the extent that there is noncompliance with either the terms of the parties' Joint Motion or with the terms of a prior remand, such noncompliance is not prejudicial in this case and to again remand the matter would be superfluous as it would not result in a benefit flowing to the Veteran.  This is so because the outcome of this case does not turn on whether the Veteran's hearing loss should be considered congenital in nature and if so whether it should be classified as a congenital disease or a defect.

Turning to the merits of the case, given the fact that the Veteran's hearing loss pre-existed his entry into service, the Veteran cannot bring a claim for service connection for that disorder; rather, he must seek service connection on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

At the outset, the Board notes that the Veteran has testified that his pre-existing hearing loss worsened in service.  Specifically, the Veteran asserts that during basic training he was exposed to close proximity acoustic trauma from several blasts of dynamite, which he believes led to a worsening of his hearing acuity.  The Board does not question the competency of the Veteran to report on the severity of symptoms such as diminished hearing in service.  See Barr v. Nicholson, 21 Vet. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology).  Here, however, the relevant inquiry turns on whether there was chronic worsening of the Veteran's hearing loss, "as distinguished from the mere recurrence of manifestations of the pre-service condition."  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened.").  The Board finds that whether the Veteran's hearing acuity underwent a chronic worsening in service is a medical determination that the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to render an opinion on.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Turning to the medical evidence of record, audiometric testing conducted as part of the Veteran's October 1972 entrance examination revealed that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
N/A
50
LEFT
25
40
40
N/A
55

(The Board notes that the entrance examination report appears to contain the results of two audiograms, but it looks as though the results of one audiogram were crossed out.  The Board has thus transcribed only the legible results.)

In September 1973, the Veteran presented with complaints of hearing loss.  The Veteran was referred to a specialist who recorded an impression of neurosensory hearing loss and indicated that the Veteran should be scheduled for two more audiograms.  

Audiometric testing conducted on October 26, 1973, revealed that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
N/A
55
LEFT
30
35
40
N/A
45

Audiometric testing conducted on October 30, 1973, revealed that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
N/A
55
LEFT
35
40
45
N/A
55

Audiometric testing conducted on December 20, 1973, revealed that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
N/A
55
LEFT
35
35
40
N/A
50

A January 1974 treatment entry indicates that the Veteran had bilateral high frequency hearing loss that existed prior to service and was "aggravated by traumatic noise blast (dynamite) 9 mo[nths] ago."  A May 1974 treatment note indicates probable sensorineural hearing loss secondary to a concussion injury sustained in April 1973.  In August 1974, the Veteran was seen for complaints of ear pain.  Examination revealed sinus fluid from Eustachian tubes had dried in the ear canal.  In September 1974, the Veteran was diagnosed as having otitis externa.  

Audiometric testing conducted as part of the Veteran's January 1975 separation examination revealed that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
N/A
55
LEFT
15
35
40
N/A
55

The Veteran was afforded a VA audiology examination in January 2011.  The examiner noted review of the hearing data recorded at entrance to and separation from service, stating that both audiograms "demonstrated significant hearing loss."  The examiner opined however that the Veteran's then-current hearing loss was less likely than not the result of acoustic trauma suffered in the military, as there was little clinically significant change in the Veteran's hearing during the course of his military service.  

Another examination was conducted in November 2012 and an addendum opinion was provided in March 2013.  The reviewing audiologist opined that the Veteran's pre-existing hearing loss was not aggravated during service.  The audiologist stated that the audiological evidence did not show any standard threshold shifts when comparing the relevant data from the five audiograms of record, as recorded above.  The audiologist explained that a standard threshold shift is defined as a positive shift of at least 15 decibels, which was not shown by the audiograms of record.  The audiologist also commented on the January 1974 treatment entry indicating hearing loss aggravated by a dynamite blast, but found that that statement was not supported by the objective evidence of record.  The audiologist provided another addendum opinion in May 2014, at which time she stated that after reviewing the Veteran's claim file for a second time, "the evidence is clear that the Veteran entered the service with a hearing loss according to his enlistment audiogram and he exited the service with a hearing loss according to his separation audiogram from [January 1975] without any evidence of aggravation of hearing loss as there were no standard threshold shifts. 

Upon a review of the medical evidence of record, the Board finds that presumption of aggravation does not attach in this case as the Veteran has not submitted and the record does not contain any evidence demonstrating that the pre-existing hearing loss increased in severity during service.  As explained by the VA audiologist, to show that hearing acuity in fact diminished, the evidence must demonstrate a positive shift at least 15 decibels, which evidence is lacking in this case.  The Board acknowledges that the Veteran's right ear hearing acuity at 500 hertz did fluctuate at least 15 decibels while in service; however, comparing the results of his entrance audiogram to his separation audiogram, it is apparent that any decrease in hearing acuity at that level was not permanent, as the entrance and separation audiograms reflect a difference of only 5 decibels at 500 hertz.  This evidence thus suggests a temporary worsening of the Veteran's right ear hearing acuity as opposed to an actual increase in disability, which is not sufficient to establish aggravation.  

The Board has also reviewed the post-service medical evidence, but finds that there is no evidence demonstrating that the Veteran's pre-existing bilateral hearing loss chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  In this regard, the Board acknowledges that the Veteran was issued a hearing aid in August 1977, which suggests a demonstrable decrease in hearing acuity; however, this decrease was more than a year after the Veteran's discharge from service in January 1975 and there is no indication that the Veteran's additional loss of hearing was due to service.  The Board has also considered the March 2003 statement from V.P., a private treatment provider, who reported that he had treated the Veteran in January 2003 due to a history of progressive hearing loss in both ears and a recent onset of dizziness.  Although V.P. opined that the Veteran's hearing loss may be most likely due to exposure to loud noise during service, there is no indication that V.P. had access to the Veteran's claims folder or was otherwise able to review the relevant service audiograms, which renders the opinion inadequate to rely upon in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).

In sum, although the Veteran believes his hearing worsened during service, the objective evidence demonstrates otherwise.  Accordingly, the Board finds that the evidence clearly and unmistakably shows that there was no aggravation of the underlying disability during service.  Because the Veteran's bilateral hearing loss was noted to have pre-existed his active military service, and was not aggravated therein, the Board finds that the Veteran's claim for service-connected aggravation of pre-existing hearing loss must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306.

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, as previously determined by the Board in its 2008 decision that was appealed to the Court, the Veteran was adequately informed of the information and evidence necessary to substantiate the claim of service connection for tinnitus, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim by way of various notice letters.  Notably, the parties' Joint Motion included no reference to the Board's finding that VA had complied with its duty to notify.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the Veteran had a meaningful opportunity to participate in the development of his increased rating claim.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA and private treatment records, VA examination and opinion reports, records from the Social Security Administration, and statements from the Veteran.  

The Veteran was also afforded several VA audiological examinations during the pendency of his claim, and multiple addendum opinions addressing the likelihood that the Veteran's hearing loss worsened during service have been obtained.  As discussed above, there is no need to again remand the matter for further development as the Board finds that the examination and opinion reports contain sufficient evidence by which to evaluate the merits of the Veteran's current claim.



ORDER

Entitlement to service connection for hearing loss is denied.  




REMAND

As noted in the introduction, in an October 2013 rating decision, the RO denied entitlement to TDIU.  The Veteran filed timely NODs as to denial.  To date, however, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the Veteran's paperless claims files that are now before the Board (as of January 13, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ must issue a SOC addressing the issue of entitlement to TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


